United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Pittsburgh, PA, Employer
)
___________________________________________ )
H.W., Appellant

Appearances:

Docket No. 07-257
Issued: August 7, 2007

Case Submitted on the Record

Jeffrey P. Zeelander, Esq., for the appellant

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative’s decision dated October 17, 2006 which
affirmed the Office’s March 24, 2006 decision that terminated her compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues on appeal are: (1) whether the Office properly terminated appellant’s
compensation benefits effective April 16, 2006; and (2) whether appellant met her burden to
establish that she had any disability after April 16, 2006 causally related to the October 22, 2003
employment injury.
FACTUAL HISTORY
On October 23, 2003 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim alleging that, on October 22, 2003, she sustained injuries to her back, neck and elbow
when she was rear-ended in her postal vehicle while delivering mail. She stopped work on

October 22, 2003. The Office accepted appellant’s claim for lumbar sprain, lumbar subluxation,
thoracic sprain and cervical sprain. Appellant received compensation benefits.1
Appellant treated with Dr. Jeffrey Langbein, a Board-certified family practitioner and
osteopath, who submitted periodic reports in which he opined that appellant was unable to work
due to her employment-related condition. He noted that appellant had preexisting lumbar S1
radiculopathy and a history of low back pain. Dr. Langbein prescribed treatment which included
chiropractic treatment. In a March 26, 2004 report, Dr. John J. Mahoney, a Board-certified
anesthesiologist and an osteopath, noted appellant’s history of injury and treatment and
conducted a physical examination. He opined that appellant’s “problem was primarily
degenerative disc disease with a lumbar radiculitis.” Dr. Mahoney recommended a lumbar
epidural series.
Appellant returned to work on September 20, 2004 and was taken off work by her
physician, Dr. Langbein, on September 27, 2004. The Office continued to develop the claim and
on February 3, 2005 referred appellant to Dr. Robert A. Smith, a Board-certified orthopedic
surgeon, for a second opinion examination.
In a February 22, 2005 report, Dr. Smith described appellant’s history of injury and
treatment. He noted that October 25, 2003 x-rays of appellant’s spine revealed a normal cervical
spine without any evidence of fracture, dislocation, subluxation, malalignment, facet joint
abnormality or soft tissue swelling. Dr. Smith opined that a significant injury to the spine would
result in “some deep soft tissue swelling.” He noted that, because these findings were not
present, it was unlikely that appellant had any significant neck injury. Thoracic spine x-rays
showed some marginal spurring consistent with mild preexisting arthritis but no evidence of
acute fracture, dislocation or subluxation. Dr. Smith noted that the x-rays showed some mild
facet joint hypertrophy consistent with degenerative disease at L5-S1 and some mild narrowing
of the L5-S1 disc with marginal spurs. He also indicated that a November 28, 2004 magnetic
resonance imaging (MRI) scan of the lumbar spine, revealed diffuse degenerative changes
particularly at L5-S1 with facet hypertrophy in the lower lumbar spine causing some neural
foraminal narrowing on the left but the nerve roots appeared within normal limits with no
evidence of focal herniation or arachnoiditis. Dr. Smith also noted that a December 12, 2003
MRI scan of the cervical spine revealed diffuse degenerative changes including disc osteophyte
bulges at multiple levels causing some moderate stenosis and mild degenerative disc disease of
the neck. He opined that the findings seen on the x-rays and MRI scans were preexisting and
unrelated to the work injury of October 22, 2003. Dr. Smith indicated that appellant stopped
work on October 22, 2003 and continued to receive chiropractic manipulation and medication,
but she began to complain of some discomfort in her stomach and ended up having an
endoscopy. He also advised that appellant related that she was not working due to neck and back
symptoms. Dr. Smith found that her current complaints of neck and back pain were aggravated
with activity and bipolar disease. Examination of the spine and neck revealed no findings of
spasm, atrophy, trigger points or deformity. Dr. Smith opined that appellant had a completely
normal neurological examination despite some back pain from straight leg raising and no true
radicular findings below the knee. He concluded that appellant’s lumbar and thoracic strains had
1

On October 16, 2004 appellant filed a claim for a recurrence of disability on September 25, 2004. The Office
accepted the recurrence.

2

resolved. Dr. Smith noted that examination of appellant’s neck showed no evidence of any
pathology that would be related to her federal employment. He opined that, if she did have a
cervical strain, it had fully resolved. Dr. Smith noted that appellant had preexisting degenerative
changes in her neck and lumbar spine which were unrelated to the accepted injury. He also
explained that there was no evidence in the record that appellant’s preexisting spondylosis was in
any way structurally aggravated by the work injury, noting that medical records on the date of
injury showed that appellant did not have any tenderness in the neck and there was supple range
of motion. Additionally, Dr. Smith noted that, while medical records from the date of injury
indicated that appellant’s back was subjectively tender, there were no objective findings of any
serious injuries such as spasm, bruising, swelling or neurological deficit that would indicate the
possibility of an aggravating injury. He opined that, without these findings, it was clear that she
had no aggravation of her preexisting arthritis in this incident and questioned why appellant
essentially remained off work for more than a year. Dr. Smith advised that appellant reached
maximum medical improvement with regard to the accepted injuries of soft tissue strains of the
mid and low back. He found no evidence of continuing spinal pathology requiring treatment or
activity modification due to the incident of October 22, 2003. Dr. Smith opined that appellant
had no residuals of the accepted injury and could return to regular duty.
On January 25, 2006 the Office issued a notice of proposed termination of compensation.
It proposed to terminate appellant’s compensation on the basis that the weight of the medical
evidence, as represented by the report of Dr. Smith, established that the residuals of the work
injury had ceased.
The Office received additional reports from Dr. Langbein dated January 24, February 7
and 21 and March 8, 2006 in which he advised that appellant could not work. In a February 16,
2006 report, Dr. Langbein noted appellant’s history and opined that her neck and back pain, and
her left-sided radiculopathy had been unresponsive to multiple therapeutic interventions. He
advised that appellant had bipolar disorder that was difficult to control due to stress from pain
and being unable to work to support herself. Dr. Langbein noted that appellant continued to have
anxiety and depression and that her emotional state had declined since she had received the
notice of termination. He noted that he had not returned appellant to work.
In a February 6, 2006 letter, appellant alleged that she did not have a history of spinal
arthritis and that she continued to have residuals of the accepted injury, including depression.
She also questioned the report of Dr. Smith. In a February 15, 2006 report, Dr. Stanford
Bazilian, a Board-certified psychiatrist, indicated that appellant had been under his care since
December 9, 2004. He determined that appellant was bipolar depressed and prescribed
medication. In a report dated February 17, 2006, Drs. Michael Gaffin and Patricia Little,
chiropractors, stated that appellant had subluxations in her cervical, thoracic and lumbar regions
and that chiropractic care decreased appellant’s pain. They opined that appellant could not
return to her prior job due to the effects of her work injury.
By decision dated March 24, 2006, the Office terminated appellant’s benefits effective
April 16, 2006.
The Office received reports dated March 22, April 5 and 25, May 8 and 22 and June 6,
2006 in which Dr. Langbein indicated that appellant could not return to work.
3

On April 5, 2006 appellant’s representative requested a hearing. The hearing was
scheduled for August 2, 2006. By letter dated July 11, 2006, appellant’s representative changed
the request for a hearing, to a request for an examination of the written record. Appellant’s
representative alleged that appellant’s physical and emotional condition continued to deteriorate
due to the accepted condition. He asserted that the Office’s statement of accepted facts did not
include appellant’s preexisting conditions and that the February 16, 2006 report of Dr. Langbein
created a conflict with the second opinion physician. Furthermore, counsel alleged that the
Office did not address appellant’s consequential emotional condition. Also submitted was a
June 26, 2006 MRI scan of the left knee and hip, read by Dr. Peter Glickman, a Board-certified
diagnostic radiologist, that revealed impressions that included degenerative disc changes at L5S1.
By decision dated October 17, 2006, the Office hearing representative affirmed the
Office’s March 24, 2006 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.4
ANALYSIS -- ISSUE 1
The Office accepted appellant’s October 22, 2003 traumatic injury claim for lumbar
sprain, lumbar subluxation, thoracic sprain and cervical sprain. Appellant received appropriate
compensation and benefits. She stopped work on the date of the injury and has not returned,
with the exception of one week in September 2004. The issue to be determined is whether the
Office has met its burden of proof to establish that appellant had no remaining disability or
residuals due to her accepted injury.
In a February 22, 2005 report, Dr. Smith, an Office referral physician, opined that
appellant had no continuing residuals of her accepted conditions. He explained his opinion by
noting that October 25, 2003 x-rays of appellant’s spine showed a normal cervical spine, with no
soft tissue swelling, and advised that, if appellant had sustained a significant injury to the spine,
“some deep soft tissue swelling” would have been evident. Likewise, Dr. Smith noted that
thoracic spine x-rays showed some marginal spurring consistent with mild preexisting arthritis,
but no evidence of any acute fracture, dislocation or subluxation, while lumbar findings were
limited to mild facet joint hypertrophy consistent with degenerative disease at L5-S1 and mild
2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

narrowing of the L5-S1 disc with marginal spurs. He reviewed findings from other testing and
advised that his own examination findings were essentially normal with no findings of spasm,
atrophy, trigger points or deformity. Dr. Smith concluded that appellant’s lumbar and thoracic
sprains had resolved as she had a completely normal neurological examination despite some
back pain from straight leg raising maneuvers and no true radicular findings below the knee.
Furthermore, he explained that his examination of appellant’s neck showed no evidence of any
pathology that would be related to her federal employment. Dr. Smith opined that any cervical
strain sustained by appellant would have fully resolved. He opined that appellant’s preexisting
degenerative changes in her neck and lumbar spine were unrelated to the accepted injury.
Dr. Smith noted that there was no evidence that appellant’s preexisting spondylosis was in any
way structurally aggravated by the work-related accident and explained that on the date of the
accident the medical evidence did not reveal any tenderness in the neck, and showed that
appellant had a supple range of motion with no objective findings of any serious injuries such as
spasm, bruising, swelling or neurological deficit that would indicate the possibility of an
aggravating injury. Based on this, he opined that appellant had no aggravation of her preexisting
arthritis. Dr. Smith concluded that appellant no longer had residuals of the accepted injury and
could return to regular duty.
The Board finds that the Office properly relied on the report of Dr. Smith to terminate
benefits, as it was rationalized and based on a thorough medical history and physical
examination of appellant.
In contrast, the Board finds that the medical evidence submitted by appellant’s treating
physicians are of diminished probative value and insufficient to create a conflict in the medical
evidence.5 Dr. Langbein submitted several reports in which he advised that appellant could not
work without any explanation as to how and why any disability would be due to the accepted
injury. In his February 16, 2006 report, Dr. Langbein referred to appellant’s bipolar disorder and
stated that it was difficult to control and was due to the stress of her pain since she received her
notice of termination and advised that she could not work. However, he did not address how
appellant’s bipolar disorder was related to her October 22, 2003 employment injury, other than to
indicate that it was due to the stress of her pain. Dr. Langbein’s opinions are therefore
insufficient to establish appellant’s continuing disability due to the accepted conditions.
Dr. Bazilian, a Board-certified psychiatrist, noted on February 16, 2006 that appellant
was bipolar depressed. However, this was not an accepted condition. Dr. Bazilian’s report did
not explain whether there was any causal connection between appellant’s condition and her
accepted employment injury. Additionally, the Office received a February 17, 2006 report from
Chiropractors Gaffin and Little. However, section 8101(2) of the Federal Employees’
Compensation Act provides that the term physician includes chiropractors only to the extent that
their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist.6 Drs. Gaffin and Little did not
5

John D. Jackson, 55 ECAB 465 (2004) (a simple disagreement between two physicians does not, of itself,
establish a conflict; to constitute a conflict of medical opinion, the opposing physician’s reports must be of virtually
equal weight and rationale).
6

5 U.S.C. § 8101(2).

5

diagnose a subluxation based on x-rays.7 While they noted that appellant had subluxations, they
did not indicate that they reviewed x-rays. In the absence of a diagnosis of subluxation based on
x-rays, Drs. Gaffin and Little are not physicians under the Act.8
The Board finds that Dr. Smith’s opinion is entitled to the weight of the evidence as his
report is well rationalized and based upon a proper factual background. The Office properly
relied upon his reports in finding that appellant’s employment-related condition had resolved.
Dr. Smith examined appellant, reviewed her medical records and reported accurate medical and
employment histories. He indicated that the employment injuries had resolved and that she
could return to regular duty. Dr. Smith found no basis on which to attribute any continuing
disability to appellant’s accepted injuries. An employee who is disabled solely because of a
preexisting condition does not qualify for compensation, as the disability is not due to an injury
caused by federal employment.9 Accordingly, the Office met its burden of proof to justify
termination of benefits.
On appeal, appellant’s representative argued that the report of the second opinion
physician, Dr. Smith, was of limited probative value as the statement of accepted facts did not
include appellant’s preexisting conditions. However, there is no requirement that the statement
of accepted facts include all of appellant’s preexisting conditions. The Office provides
physicians with a statement of accepted facts to assure that the medical specialist’s report is
based upon a proper factual background.10 The statement of accepted facts must include the date
of injury, claimant’s age, the job held on the date of injury, the employer, the mechanism of
injury and the claimed or accepted conditions.11 The Board has held, however, that it is not
necessary that the statement of accepted facts provided to the referral physician contain a
complete medical history where the claim was accepted, the physician was provided with the
relevant medical evidence and was aware of appellant’s medical history.12 The record reflects
that Dr. Smith reviewed the complete medical record and was properly aware of appellant’s
medical history. Appellant also argues that the opinion of Dr. Langbein created a medical
conflict precluding the Office from terminating compensation. However, as noted above,
Dr. Langbein’s opinion was of diminished probative value and the Board has held that a simple
disagreement between two physicians does not, of itself, establish a conflict.13
7

The Office’s implementing federal regulations define subluxation to mean an incomplete dislocation, offcentering, misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See
20 C.F.R. § 10.5(bb).
8

Michelle Salazar, 54 ECAB 523 (2003).

9

See id.

10

Helen Casillas, 46 ECAB 1044, 1052 n.15 (1995); see also Henry J. Smith, Jr., 43 ECAB 524 (1992), reaff’d
on recon., 43 ECAB 892 (1992).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.12
(June 1995). See also Darletha Coleman, 55 ECAB 143 (2003).
12

Darletha Coleman, id.

13

See supra note 5.

6

LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that she had an employment-related disability, which continued after termination of
compensation benefits.14
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.15
ANALYSIS -- ISSUE 2
Subsequent to the Office’s March 24, 2006 decision, appellant submitted reports dated
March 22, April 5 and 25, May 8 and 22 and June 6, 2006 from Dr. Langbein, her attending
physician, who continued to opine that she could not return to work. However, Dr. Langbein
essentially reiterated previously stated findings and conclusions regarding appellant’s condition.
In the absence of any new findings or rationale, the reports from Dr. Langbein were insufficient
to overcome the weight accorded to the report of the Dr. Smith, the second opinion physician, or
to create a conflict.
Other medical reports submitted by appellant did not address the cause of her condition.
Consequently, she has not established that her condition on and after October 22, 2003 was
causally related to her accepted employment injury.16
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s benefits
effective April 16, 2006 and that appellant did not meet her burden of proof to establish that she
had any injury-related condition or disability after April 16, 2006 causally related to the
October 22, 2003 employment injury.
14

Talmadge Miller, 47 ECAB 673, 679 (1996); Wentworth M. Murray, 7 ECAB 570, 572 (1955).

15

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

16

Regarding a claim for a consequential emotional condition, the Board notes that the Office has not issued a
decision on this matter and the issue is not before the Board on the present appeal. The Board notes that, subsequent
to the Office’s October 17, 2006 decision, appellant’s representative submitted additional evidence. The Board has
no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c); James C. Campbell,
5 ECAB 35 (1952).

7

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

